                     Case 18-12491-CSS          Doc 91     Filed 11/14/18       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                          :       Chapter 11
                                                           :
Promise Healthcare Group, LLC et al.                       :       Case No. 18-12491 (CSS)
                                                           :
                                                           :       Jointly Administered
                                                           :       NOTICE OF APPOINTMENT OF
          Debtors.                                         :       COMMITTEE OF UNSECURED
----------------------------------                         :       CREDITORS



       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 HEB Ababa, Ronaldoe Guiterrez and Yolanda Penney, Attn: Joseph Antonelli, Esq.,
                   Law office of Joseph Antonelli, 14758 Pipeline Avenue, suite E, 2nd floor, Chino Hills, CA
                   91709; Phone: 909-393-0223, Fax: 909-393-0471

2.                 Cardinal Health, Attn: Tyronza Walton, 7000 Cardinal Pl., Dublin, OH 43017, Phone:
                   614-553-3154, Fax: 614-652-4117

3.                 Wound Care Management, LLC d/b/a MEDCENTRIS Attn: Pete Hartley, 16065
                   Lamonte Drive, Hammond, LA 70403, Phone: 965-692-7070

4.                 Freedom Medical, Inc., Attn: Eric Wenzel, 219 Welsh Pool Road, Exton, PA 19341,
                   Phone: 610-903-0200, Fax: 610-903-0177

5.                 Morrison Management Specialists, Inc., Attn: Jerry Carpenter, 4721 Morrison Drive, suite
                   300, Mobile, AL 36609, Phone: 251-461-3020, Fax: 251-461-3193

6.                 Efficient Management Resources Systems, Inc., Attn: William Palley, 19830 West Split
                   Oak Road, Chatsworth, CA 91311, Phone: 818-307-6380

7.                 Surgical Program Development, Attn: Brendan Bakir, 18000 Studebaker Road, Suite 700,
                   Cerritos, CA 90703, Phone: 310-748-8800, Fax: 310-861-5001




                                                   ANDREW R. VARA
                                                   Acting United States Trustee, Region 3


                                                   /s/ Brya Keilson for
                                                   T. PATRICK TINKER
                                                   ASSISTANT UNITED STATES TRUSTEE

DATED: November 14, 2018

Attorney assigned to this Case: Brya Keilson, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Stuart Brown, Esq., Phone: 302-468-5700, Fax: 302-394-2341
